Citation Nr: 0403569	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  02-00 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for degenerative joint 
disease (DJD) of the left knee status post arthroscopy. 

2.  Entitlement to an initial disability rating greater than 
50 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from January 1970 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2000 and May 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.

The Board notes that, in his February 2002 substantive 
appeal, the veteran requested a Travel Board hearing.  
However, he later cancelled the hearing scheduled in July 
2003.  

Review of the claims folder reveals a July 1982 rating 
decision in which the RO denied service connection for 
alleged left knee injury with possible arthritis.  Subsequent 
rating actions in June 1990 and July 1997 continue to reflect 
the disability as non-service-connected.  However, the Board 
notes that the RO has adjudicated the claim for service 
connection for DJD of the left knee on the merits and without 
a determination as to whether new and material evidence had 
been received.  The Board has a jurisdictional responsibility 
to determine whether a claim previously denied by the RO is 
properly reopened.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen the 
claim for service connection for DJD of the left knee.  Thus, 
the issue on appeal is as phrased above. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted in November 
2000.  Among other things, it eliminated the requirement for 
a well-grounded claim, enhanced VA's duty to assist a 
claimant in developing facts pertinent to his claim, and 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R.§§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003) (regulations promulgated to implement the 
statutory changes).  

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id. 

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  That 
is, the December 2000 development letter to the veteran fails 
to provide notice as to the evidence needed to substantiate 
either claim and does not sufficiently indicate what 
information or evidence the veteran should provide and what 
information or evidence VA will attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  The discussion 
of the VCAA in the June 2001 notice letter for the May 2001 
rating decision is similarly inadequate.  Therefore, a remand 
to the RO is required in order to correct this deficiency.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The Board observes that the veteran submitted a notice of 
disagreement with the initial rating assigned when the RO 
granted service connection for PTSD.  This situation is 
considered a "down-stream question."  VA's Office of 
General Counsel has held that, if the RO provided VCAA notice 
under 38 U.S.C.A. § 5103 on the underlying issue, new 
38 U.S.C.A. § 5103 notice is not required when there is 
disagreement concerning a "down-stream question."  
VAOPGCPREC 8-2003.  In this case, however, the RO did not 
provide VCAA notice upon receipt of the veteran's December 
2000 claim for service connection for PTSD.  Therefore, it is 
incumbent on VA to provide the veteran with requisite notice 
with respect to his claim for an increased initial disability 
evaluation for PTSD.   

Accordingly, the case is REMANDED for the following action:

The RO should take steps to comply with 
the VCAA with respect to both issues on 
appeal, to include notifying the veteran 
and his representative of any information 
or lay or medical evidence not previously 
provided that is necessary to 
substantiate each claim and of what 
information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  The notice should comply with 
38 U.S.C.A. § 5103, as well as Quartuccio 
v. Principi and Charles v. Principi and 
any other applicable legal precedent.  
The RO should allow the appropriate 
period of time for response.

If any additional evidence is received or 
secured in response to this notice, the 
RO should readjudicate the affected 
claim.  If the disposition remains 
unfavorable, it should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


